FILED
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                                Affl f 3 2009
                                                                                        NANCY MAYER WHITTIN
                                                                                              U.S. DISTRICT cg~?/I' Cl.ERIc
Shannon L. Clark,                      )
                                       )
                 Petitioner,           )
                                       )
       v.                              )       Civil Action No·09       U677
                                       )
                                       )
The Honorable William C. Sherril,      )
                                       )
                 Respondent.           )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of petitioner's pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal ofa prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

        Petitioner, a Florida state prisoner, has submitted a document captioned "Emergency

Petition for Eloignment for Order to Release Petitioner's Third Amended Complaint from the

Control, Support and Responsibility of Respondents." His supporting paragraphs shed no light

on the basis of the petition, the relief sought and the petitioner's entitlement thereto. The

complaint therefore will be dismissed for failure to state a claim. 1




Date: March ~, 2009
                                            ig~pl5
                                               Uni ed States District Judge




       1    A separate Order of dismissal accompanies this Memorandum Opinion.